Exhibit 10.18

 

[ex10-18_001.jpg]

 

LOAN AGREEMENT

 

This Agreement dated as of February 12, 2020, is between Bank of America, N.A.
(the “Bank”) and CuriosityStream Inc. (the “Borrower”).

 

1. DEFINITIONS

 

In addition to the terms which are defined elsewhere in this Agreement, the
following terms have the meanings indicated for the purposes of this Agreement:

 

1.1 “Beneficial Ownership Certification” means a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.

 

1.2 “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

1.3 “Guarantor” means any person, if any, providing a guaranty with respect to
the obligations hereunder.

 

1.4 “Obligor” means any Borrower, Guarantor and/or Pledgor, or if the Borrower
is comprised of the trustees of a trust, any trustor.

 

1.5 “Pledgor” means any person, if any, providing a pledge of collateral with
respect to the obligations hereunder.

 

1.6 “Related Party” means each of the Borrower and its Subsidiaries.

 

2. FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS

 

2.1 Line of Credit Amount.

 

a. During the availability period described below, the Bank will provide a line
of credit to the Borrower (the “Line of Credit”). The amount of the Line of
Credit (the “Facility No. 1 Commitment”) is Four Million Five Hundred Thousand
and 00/100 Dollars ($4,500,000.00).

 

b. This is a revolving line of credit. During the availability period, the
Borrower may repay principal amounts and reborrow them.

 

c. The Borrower agrees not to permit the principal balance outstanding to exceed
the Facility No. 1 Commitment. If the Borrower exceeds this limit, the Borrower
will immediately pay the excess to the Bank upon the Bank’s demand.

 



   

 

 

2.2 Availability Period. The Line of Credit is available between the date of
this Agreement and February 28, 2021, or such earlier date as the availability
may terminate as provided in this Agreement (the “Facility No. 1 Expiration
Date”).

 

2.3 Repayment Terms.

 

a. The Borrower will pay interest on March 31, 2020, and then on the last day of
each month thereafter until payment in full of all principal outstanding under
this facility. The amount of each interest payment shall be the amount of
accrued interest on the Line of Credit as of the interest payment date or such
earlier accrual date as indicated on the billing statement for such interest
payment.

 

b. The Borrower will repay in full all principal, interest or other charges
outstanding under this Agreement no later than the Expiration Date.

 

c. The Borrower may prepay the Line of Credit in full or in part at any time.
The prepayment will be applied to the most remote payment of principal due under
this Agreement.

 

2.4 Interest Rate.

 

a. The interest rate is a rate per year equal to the LIBOR Daily Floating Rate
plus 2.25 percentage point(s).

 

b. The LIBOR Daily Floating Rate is a fluctuating rate of interest which can
change on each banking day. The rate will be adjusted on each banking day to
equal the London Interbank Offered Rate (or a comparable or successor rate which
is approved by the Bank) for U.S. Dollar deposits for delivery on the date in
question for a one month term beginning on that date. The Bank will use the
London Interbank Offered Rate as published by Bloomberg (or other commercially
available source providing quotations of such rate as selected by the Bank from
time to time) as determined at approximately 11:00 a.m. London time two (2)
London Banking Days prior to the date in question, as adjusted from time to time
in the Bank’s sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs. If such rate is not available at
such time for any reason, then the rate will be determined by such alternate
method as reasonably selected by the Bank. A “London Banking Day” is a day on
which banks in London are open for business and dealing in offshore dollars. If
at any time the LIBOR Daily Floating Rate is less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

3. COLLATERAL

 

3.1 Personal Property. The personal property listed below now owned or owned in
the future by the parties listed below will secure the Borrower’s obligations to
the Bank under this Agreement or, if the collateral is owned by a Guarantor,
will secure the guaranty, if so indicated in the security agreement. The
collateral is further defined in security agreement(s) executed by the owners of
the collateral.

 

a. Time deposits with the Bank and owned by CuriosityStream, Inc. in an amount
not less than Four Million Five Hundred Thousand and 00/100 Dollars ($4,500,00
00):

 



 2 

 

 

4. LOAN ADMINISTRATION AND FEES

 

4.1 Fees.

 

a. The Borrower will pay to the Bank the fees set forth on Schedule A.

 

4.2 Collection of Payments: Payments Generally.

 

a. Payments will be made by debit to a deposit account, if direct debit is
provided for in this Agreement or is otherwise authorized by the Borrower. For
payments not made by direct debit, payments will be made by mail to the address
shown on the Borrower’s statement, or by such other method as may be permitted
by the Bank.

 

b. Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank which will, absent manifest error, be
conclusively presumed to be correct and accurate and constitute an account
stated between the Borrower and the Bank.

 

c. All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff.

 

4.3 Borrower’s Instructions. Subject to the terms, conditions and procedures
stated elsewhere in this Agreement, the Bank may honor instructions for advances
or repayments and any other instructions under this Agreement given by the
Borrower (if an individual), or by any one of the individuals the Bank
reasonably believes is authorized to sign loan agreements on behalf of the
Borrower, or any other individual(s) designated by any one of such authorized
signers (each an “Authorized Individual”). The Bank may honor any such
instructions made by any one of the Authorized Individuals, whether such
instructions are given in writing or by telephone, telefax or Internet and
intranet websites designated by the Bank with respect to separate products or
services offered by the Bank.

 

4.4 Direct Debit.

 

a. The Borrower agrees that on the due date of any amount due under this
Agreement, the Bank will debit the amount due from deposit account number
MD-004465770861 owned by CuriosityStream, Inc., or such other of the Borrower’s
accounts with the Bank as designated in writing by the Borrower (the “Designated
Account”). Should there be insufficient funds in the Designated Account to pay
all such sums when due, the full amount of such deficiency shall be immediately
due and payable by the Borrower.

 



 3 

 

 

b. The Borrower may terminate this direct debit arrangement at any time by
sending written notice to the Bank at the address specified at the end of this
Agreement. If the Borrower terminates this arrangement, then the principal
amount outstanding under this Agreement will at the option of the Bank bear
interest at a rate per annum which is 0.5 percentage point(s) higher than the
rate of interest otherwise provided under this Agreement.

 

4.5 Banking Days. Unless otherwise provided in this Agreement, a banking day is
a day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close, or are in fact closed, in the state where the Bank’s
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market. All
payments and disbursements which would be due or which are received on a day
which is not a banking day will be due or applied, as applicable, on the next
banking day.

 

4.6 Additional Costs. The Borrower will pay the Bank, on demand, for the Bank’s
costs or losses arising from any Change in Law which are allocated to this
Agreement or any credit outstanding under this Agreement. The allocation will be
made as determined by the Bank, using any reasonable method. The costs include,
without limitation, the following:

 

a. any reserve or deposit requirements (excluding any reserve requirement
already reflected in the calculation of the interest rate in this Agreement);
and

 

b. any capital requirements relating to the Bank’s assets and commitments for
credit.

 

“Change in Law” means the occurrence, after the date of this Agreement, of the
adoption or taking effect of any new or changed law, rule, regulation or treaty,
or the issuance of any request rule, guideline or directive (whether or not
having the force of law) by any governmental authority; provided; that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, or directives issued in connection with that Act, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”
regardless of the date enacted, adopted or issued.

 

4.7 Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed. This results in more interest or a higher fee
than if a 365-day year is used. Installments of principal which are not paid
when due under this Agreement shall continue to bear interest until paid. To the
extent that any calculation of interest or any fee required to be paid under
this Agreement shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 



 4 

 

 

4.8 Default Rate. Upon the occurrence of any default or after maturity or after
judgment has been rendered on any obligation under this Agreement, all amounts
outstanding under this Agreement, including any unpaid interest, fees, or costs,
will at the option of the Bank bear interest at a rate which is 6.0 percentage
point(s) higher than the rate of interest otherwise provided under this
Agreement. This may result in compounding of interest. This will not constitute
a waiver of any default.

 

5. CONDITIONS

 

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.

 

5.1 Authorizations. If the Borrower or any other Obligor is anything other than
a natural person, evidence that the execution, delivery and performance by the
Borrower and/or such Obligor of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized.

 

5.2 Governing Documents. If required by the Bank, a copy of the Borrower’s
organizational documents.

 

5.3 KYC Information.

 

a. Upon the request of the Bank, the Borrower shall have provided to the Bank,
and the Bank shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act.

 

b. If the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, it shall have provided a Beneficial Ownership
Certification to the Bank if so requested.

 

5.4 Security Agreements. Signed original security agreements covering the
personal property collateral which the Bank requires.

 

5.5 Perfection and Evidence of Priority. Evidence that the security interests
and liens in favor of the Bank are valid, enforceable, properly perfected in a
manner acceptable to the Bank and prior to all others’ rights and interests,
except those the Bank consents to in writing.

 

5.6 Payment of Fees. Payment of all fees, expenses and other amounts due and
owing to the Bank. If any fee is not paid in cash, the Bank may, in its
discretion, treat the fee as a principal advance under this Agreement or deduct
the fee from the loan proceeds.

 

5.7 Good Standing. Certificates of good standing for the Borrower from its state
of formation and from any other state in which the Borrower is required to
qualify to conduct its business.

 



 5 

 

 

5.8 Insurance. Evidence of insurance coverage, as required in the “Covenants”
section of this Agreement.

 

6. REPRESENTATIONS AND WARRANTIES

 

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

 

6.1 Formation. If the Borrower is anything other than a natural person, it is
duly formed and existing under the laws of the state or other jurisdiction where
organized.

 

6.2 Authorization. This Agreement, and any instrument or agreement required
under this Agreement, are within the Borrower’s powers, have been duly
authorized, and do not conflict with any of its organizational papers.

 

6.3 Beneficial Ownership Certification. The information included in the
Beneficial Ownership Certification most recently provided to the Bank, if
applicable, is true and correct in all respects.

 

6.4 Good Standing. In each state in which the Borrower does business, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name (e.g. trade name or d/b/a) statutes.

 

6.5 Government Sanctions.

 

a. The Borrower represents that no Obligor, nor any affiliated entities of any
Obligor, including in the case of any Obligor that is not a natural person,
subsidiaries nor, to the knowledge of the Borrower, any owner, trustee,
director, officer, employee, agent, affiliate or representative of the Borrower
or any other Obligor is an individual or entity (“Person”) currently the subject
of any sanctions administered or enforced by the United States Government,
including, without limitation, the U.S. Department of Treasury’s Office of
Foreign Assets Control, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Borrower or any other Obligor located, organized or
resident in a country or territory that is the subject of Sanctions.

 

b. The Borrower represents and covenants that it will not, directly or
indirectly, use the proceeds of the credit provided under this Agreement, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, to fund any activities of or business
with any Person, or in any country or territory, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

 



 6 

 

 

6.6 Financial Information. All financial and other information that has been or
will be supplied to the Bank is sufficiently complete to give the Bank accurate
knowledge of the Borrower’s (and any other Obligor’s) financial condition,
including all material contingent liabilities. Since the date of the most recent
financial statement provided to the Bank, there has been no material adverse
change in the business condition (financial or otherwise), operations,
properties or prospects of the Borrower (or any other Obligor). If the Borrower
is comprised of the trustees of a trust, the above representations shall also
pertain to the trustor(s) of the trust.

 

6.7 Lawsuits. There is no lawsuit, tax claim or other dispute pending or
threatened against the Borrower or any other Obligor which, if lost, would
impair the Borrower’s or such Obligor’s financial condition or ability to repay
its obligations as contemplated by this Agreement or any other agreement
contemplated hereby, except as have been disclosed in writing to the Bank prior
to the date of this Agreement.

 

6.8 Other Obligations. The Borrower and each Related Party is not in default on
any obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation, except as have
been disclosed in writing to the Bank prior to the date of this Agreement.

 

6.9 Tax Matters. The Borrower has no knowledge of any pending assessments or
adjustments of income tax for itself or for any Related Party for any year and
all taxes due have been paid, except as have been disclosed in writing to the
Bank prior to the date of this Agreement.

 

6.10 PACE Financing. The Borrower has not entered into any Property Assessed
Clean Energy (“PACE”) or similar energy efficiency or renewable energy financing
and has no knowledge of any pending assessments or adjustments in connection
therewith.

 

6.11 Collateral. All collateral required in this Agreement is owned by the
grantor of the security interest free of any title defects or any liens or
interests of others, except those which have been approved by the Bank in
writing.

 

6.12 No Event of Default. There is no event which is, or with notice or lapse of
time or both would be, a default under this Agreement.

 

6.13 ERISA Plans.

 

a. Each Plan (other than a multiemployer plan) is in compliance in all material
respects with ERISA, the Code and other federal or state law, including all
applicable minimum funding standards and there have been no prohibited
transactions with respect to any Plan (other than a multiemployer plan), which
has resulted or could reasonably be expected to result in a material adverse
effect.

 

b. With respect to any Plan subject to Title IV of ERISA:

 

(i)No reportable event has occurred under Section 4043(c) of ER ISA which
requires notice.

 



 7 

 

 

(ii)No action by the Borrower or any ERISA Affiliate to terminate or withdraw
from any Plan has been taken and no notice of intent to terminate a Plan has
been filed under Section 4041 or 4042 of ERISA.

 

c. The following terms have the meanings indicated for purposes of this
Agreement:

 

(i)“Code” means the Internal Revenue Code of 1986, as amended.

 

(ii)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

(iii)“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code.

 

(iv)“Plan” means a plan within the meaning of Section 3(2) of ERISA maintained
or contributed to by the Borrower or any ERISA Affiliate, including any
multiemployer plan within the meaning of Section 4001(a)(3) of ERISA.

 

6.14 No Plan Assets. The Borrower represents that, as of the date hereof and
throughout the term of this Agreement, no Borrower or Guarantor, if any, is (1)
an employee benefit plan subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), (2) a plan or account subject to
Section 4975 of the Internal Revenue Code of 1986 (the “Code”); (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (4) a “governmental plan” within the meaning of ERISA.

 

6.15 Enforceable Agreement. This Agreement is a legal, valid and binding
agreement of the Borrower, enforceable against the Borrower in accordance with
its terms, and any instrument or agreement required under this Agreement, when
executed and delivered, will be similarly legal, valid, binding and enforceable.

 

6.16 No Conflicts. This Agreement does not conflict with any law, agreement, or
obligation by which the Borrower or any other Obligor is bound.

 

6.17 Permits, Franchises. Each Related Party possesses all permits, memberships,
franchises, contracts and licenses required and all trademark rights, trade name
rights, patent rights, copyrights, and fictitious name rights necessary to
enable it to conduct the business in which it is now engaged.

 

6.18 Insurance. The Borrower and each Related Party has obtained, and maintained
in effect, the insurance coverage required in the “Covenants” section of this
Agreement.

 



 8 

 

 

7. COVENANTS

 

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full, the Borrower shall, and shall cause each
Related Party:

 

7.1 Use of Proceeds.

 

a. To use the proceeds of Facility No. 1 only for business purposes.

 

7.2 Financial Information. To provide the following financial information and
statements in form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time. The Bank reserves the
right, upon written notice to the Borrower, to require the Borrower to deliver
financial information and statements to the Bank more frequently than otherwise
provided below, and to use such additional information and statements to measure
any applicable financial covenants in this Agreement.

 

a. Within 120 days of the fiscal year end, the annual financial statements of
CuriosityStream Inc., certified and dated by an authorized financial officer.
These financial statements must be audited (with an opinion satisfactory to the
Bank) by a Certified Public Accountant (“CPA”) acceptable to the Bank. The
statements shall be prepared on a consolidated basis.

 

b. Within 45 days after each period’s end (including the last period in each
fiscal year), quarterly financial statements of CuriosityStream Inc., certified
and dated by an authorized financial officer. These financial statements may be
company-prepared. The statements shall be prepared on a consolidated basis.

 

c. The budget of CuriosityStream Inc., in form and content acceptable to the
Bank and on a consolidated basis, within 60 days after the end of each fiscal
year.

 

d. Promptly upon the Bank’s request, such other books, records, statements,
lists of property and accounts, budgets, forecasts or reports as to the Borrower
and as to each other Obligor as the Bank may request.

 

7.3 Bank as Principal Depository. To maintain the Bank or one of its affiliates
as its principal depository bank, including for the maintenance of business,
cash management, operating and administrative deposit accounts.

 

7.4 Other Debts. Not to have outstanding or incur any direct or contingent
liabilities or lease obligations (other than those to the Bank or to any
affiliate of the Bank), or become liable for the liabilities of others, without
the Bank’s written consent. This does not prohibit:

 

a. Acquiring goods, supplies, or merchandise on normal trade credit.

 

b. Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank.

 



 9 

 

 

7.5 Other Liens. Not to create, assume, or allow any security interest or lien
(including judicial liens) on property each Related Party now or later owns
without the Bank’s written consent. This does not prohibit:

 

a. Liens and security interests in favor of the Bank or any affiliate of the
Bank.

 

b. Liens for taxes not yet due.

 

c. Liens outstanding on the date of this Agreement disclosed in writing to the
Bank.

 

7.6 Maintenance of Assets.

 

a. Not to sell, assign, lease, transfer or otherwise dispose of any part of any
Related Party’s business or any Related Party’s assets except inventory sold in
the ordinary course of such Related Party’s business.

 

b. Not to sell, assign, lease, transfer or otherwise dispose of any assets for
less than fair market value, or enter into any agreement to do so.

 

c. Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

 

d. To maintain and preserve all rights, privileges, and franchises any Related
Party now has.

 

e. To make any repairs, renewals, or replacements to keep each Related Party’s
properties in good working condition.

 

f. To execute and deliver such documents as the bank deems necessary to create,
perfect and continue the security interests contemplated by this Agreement.

 

7.7 Investments. Not to have any existing, or make any new, investments in any
individual or entity, or make any capital contributions or other transfers of
assets to any individual or entity, except for:

 

a. Existing investments disclosed to the Bank in writing prior to the date of
this Agreement.

 

b. Investments in any of the following:

 

(i)certificates of deposit;

 

(ii)U.S. treasury bills and other obligations of the federal government;

 

(iii)readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).

 



 10 

 

 

7.8 Loans. Not to make any loans, advances or other extensions of credit to any
individual or entity, except for:

 

a. Existing extensions of credit disclosed to the Bank in writing prior to the
date of this Agreement.

 

b. Extensions of credit to each Related Party’s current subsidiaries or
affiliates.

 

c. Extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services in the ordinary course of
business to non-affiliated entities.

 

7.9 Change of Management. Not to make any substantial change in the present
executive or management personnel of the Borrower.

 

7.10 Change of Ownership. Not to cause, permit, or suffer any change in capital
ownership such that there is a change of more than twenty-five percent (25%) in
the direct or indirect capital ownership of the Borrower.

 

7.11 Additional Negative Covenants. Not to, without the Bank’s written consent:

 

a. Enter into any consolidation, merger, or other combination, or become a
partner in a partnership, a member of a joint venture, or a member of a limited
liability company.

 

b. Acquire or purchase a business or its assets.

 

c. Engage in any business activities substantially different from the Borrower’s
present business.

 

d. Liquidate or dissolve any Obligor’s business.

 

e. With respect to any Obligor which is a business entity, adopt a plan of
division or divide itself into two or more business entities (pursuant to a
“plan of division” under Section 18-217 of the Delaware Limited Liability
Company Act or a similar arrangement under any other applicable state statute).

 

f. Apply for or accept any PACE or similar energy efficiency or renewable energy
financing.

 

g. Voluntarily suspend its business for more than seven (7) days in any thirty
(30) day period.

 



 11 

 

 

7.12 Notices to Bank. To promptly notify the Bank in writing of:

 

a. Any event of default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an event of default.

 

b. Any change in any Obligor’s name, legal structure, principal residence, or
name on any driver’s license or special identification card issued by any state
(for an individual), state of registration (for a registered entity), place of
business, or chief executive office if the Obligor has more than one place of
business.

 

7.13 Insurance.

 

a. General Business Insurance. To maintain insurance satisfactory to the Bank as
to amount, nature and carrier covering property damage (including loss of use
and occupancy) to any of the Obligor’s properties, business interruption
insurance, public liability insurance including coverage for contractual
liability, product liability and workers’ compensation, and any other insurance
which is usual for such Obligor’s business. Each policy shall include a
cancellation clause in favor of the Bank.

 

b. Evidence of Insurance. Upon the request of the Bank, to deliver to the Bank a
copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.

 

7.14 Compliance with Laws. To comply with the requirements of all laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to cause a material adverse change in
any Obligor’s business condition (financial or otherwise), operations or
properties, or ability to repay the credit, or, in the case of the Controlled
Substances Act, result in the forfeiture of any material property of any
Obligor.

 

7.15 Books and Records. To maintain adequate books and records, including
complete and accurate records regarding all Collateral.

 

7.16 Audits. To allow the Bank and its agents to inspect the Borrower’s
properties and examine, audit, and make copies of books and records at any time.
If any of the Borrower’s properties, books or records are in the possession of a
third party, the Borrower authorizes that third party to permit the Bank or its
agents to have access to perform inspections or audits and to respond to the
Bank’s requests for information concerning such properties, books and records.

 

7.17 Perfection of Liens. To help the Bank perfect and protect its security
interests and liens, and reimburse it for related costs it incurs to protect its
security interests and liens.

 

7.18 Cooperation. To take any action reasonably requested by the Bank to carry
out the intent of this Agreement.

 



 12 

 

 

7.19 Patriot Act; Beneficial Ownership Regulation. Promptly following any
request therefor, to provide information and documentation reasonably requested
by the Bank for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.

 

8. DEFAULT AND REMEDIES

 

If any of the following events of default occurs, the Bank may do one or more of
the following without prior notice except as required by law or expressly agreed
in writing by Bank: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately. If an event which, with notice or the passage of time, will
constitute an event of default has occurred and is continuing, the Bank has no
obligation to make advances or extend additional credit under this Agreement. In
addition, if any event of default occurs, the Bank shall have all rights, powers
and remedies available under any instruments and agreements required by or
executed in connection with this Agreement, as well as all rights and remedies
available at law or in equity. If an event of default occurs under the paragraph
entitled “Bankruptcy/Receivers,” below with respect to any Obligor, then the
entire debt outstanding under this Agreement will automatically be due
immediately.

 

8.1 Failure to Pay. The Borrower fails to make a payment under this Agreement
when due.

 

8.2 Other Bank Agreements. (i) Any default occurs under any other document
executed or delivered in connection with this Agreement, including without
limitation, any note, guaranty, subordination agreement, mortgage or other
collateral agreement, (ii) any Obligor purports to revoke or disavow any
guaranty or collateral agreement provided in connection with this Agreement;
(iii) any representation or warranty made by any Obligor is false when made or
deemed to be made; or (iv) any default occurs under any other Agreement the
Borrower (or any Obligor) or any of the Borrower’s related entities or
affiliates has with the Bank or any affiliate of the Bank.

 

8.3 Cross-default. Any default occurs under any agreement in connection with any
credit any Obligor has obtained from anyone else or which any Obligor has
guaranteed.

 

8.4 False Information. The Borrower or any other Obligor has given the Bank
false or misleading information or representations.

 

8.5 Bankruptcy/Receivers. Any Obligor or any general partner of any Obligor
files a bankruptcy petition, a bankruptcy petition is filed against any of the
foregoing parties, or any Obligor, or any general partner of any Obligor makes a
general assignment for the benefit of creditors; or a receiver or similar
official is appointed for a substantial portion of any Obligor’s business; or
the business is terminated, or such Obligor is liquidated or dissolved.

 



 13 

 

 

8.6 Lien Priority. The Bank fails to have an enforceable first lien (except for
any prior liens to which the Bank has consented in writing) on or security
interest in any property given as security for this Agreement (or any guaranty).

 

8.7 Judgments. Any judgments or arbitration awards are entered against any
Obligor in an aggregate amount of Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) or more.

 

8.8 Death. If any Obligor is a natural person, such Obligor dies or becomes
legally incompetent; if any Obligor is a trust, a trustor dies or becomes
legally incompetent; if any Obligor is a partnership, any general partner dies
or becomes legally incompetent.

 

8.9 Material Adverse Change. A material adverse change occurs, or is reasonably
likely to occur, in any Obligor’s business condition (financial or otherwise),
operations or properties, or ability to repay its obligations as contemplated
hereunder or under any document executed in connection with this Agreement.

 

8.10 Government Action. Any government authority takes action that the Bank
believes materially adversely affects any Obligor’s financial condition or
ability to repay.

 

8.11 ERISA Plans. A reportable event occurs under Section 4043(c) of ERISA, or
any Plan termination (or commencement of proceedings to terminate a Plan) or the
full or partial withdrawal from a Plan under Section 4041 or 4042 of ERISA
occurs; provided such event or events could reasonably be expected, in the
judgment of the Bank, to have a material adverse effect.

 

8.12 Covenants. Any default in the performance of or compliance with any
obligation, agreement or other provision contained in this Agreement (other than
those specifically described as an event of default in this Article).

 

8.13 Forfeiture. A judicial or nonjudicial forfeiture or seizure proceeding is
commenced by a government authority and remains pending with respect to any
property of Borrower or any part thereof, on the grounds that the property or
any part thereof had been used to commit or facilitate the commission of a
criminal offense by any person, including any tenant, pursuant to any law,
including under the Controlled Substances Act or the Civil Asset Forfeiture
Reform Act, regardless of whether or not the property shall become subject to
forfeiture or seizure in connection therewith.

 

9. ENFORCING THIS AGREEMENT; MISCELLANEOUS

 

9.1 GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied; provided,
however, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the financial statements of the Borrower for
the most recently ended fiscal year prior to the date of this Agreement for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes.

 



 14 

 

 

9.2 Governing Law. Except to the extent that any law of the United States may
apply, this Agreement shall be governed and interpreted according to the laws of
Maryland (the “Governing Law State”), without regard to any choice of law, rules
or principles to the contrary. Nothing in this paragraph shall be construed to
limit or otherwise affect any rights or remedies of the Bank under federal law.

 

9.3 Venue and Jurisdiction. The Borrower agrees that any action or suit against
the Bank arising out of or relating to this Agreement shall be filed in federal
court or state court located in the Governing Law State. The Borrower agrees
that the Bank shall not be deemed to have waived its rights to enforce this
section by filing an action or suit against the Borrower or any Obligor in a
venue outside of the Governing Law State. If the Bank does commence an action or
suit arising out of or relating to this Agreement, the Borrower agrees that the
case may be filed in federal court or state court in the Governing Law State.
The Bank reserves the right to commence an action or suit in any other
jurisdiction where any Borrower, any other Obligor, or any Collateral has any
presence or is located. The Borrower consents to personal jurisdiction and venue
in such forum selected by the Bank and waives any right to contest jurisdiction
and venue and the convenience of any such forum. The provisions of this section
are material inducements to the Bank’s acceptance of this Agreement.

 

9.4 Successors and Assigns. This Agreement is binding on the Borrower’s and the
Bank’s successors and assignees. The Borrower agrees that it may not assign this
Agreement without the Bank’s prior consent. The Bank may sell participations in
or assign this loan and the related loan documents, and may exchange information
about the Borrower and any other Obligor (including, without limitation, any
information regarding any hazardous substances) with actual or potential
participants or assignees. If a participation is sold or the loan is assigned,
the purchaser will have the right of set-off against the Borrower.

 

9.5 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER DOCUMENTS CONTEMPLATED
HEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION AND (c) CERTIFIES THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE.

 



 15 

 

 

9.6 Waiver of Class Actions. The terms “Claim” or “Claims” refer to any
disputes, controversies, claims, counterclaims, allegations of liability,
theories of damage, or defenses between Bank of America, N.A., its subsidiaries
and affiliates, on the one hand, and the other parties to this Agreement, on the
other hand (all of the foregoing each being referred to as a “Party” and
collectively as the “Parties”). Whether in state court, federal court, or any
other venue, jurisdiction, or before any tribunal, the Parties agree that all
aspects of litigation and trial of any Claim will take place without resort to
any form of class or representative action. Thus the Parties may only bring
Claims against each other in an individual capacity and waive any right they may
have to do so as a class representative or a class member in a class or
representative action. THIS CLASS ACTION WAIVER PRECLUDES ANY PARTY FROM
PARTICIPATING IN OR BEING REPRESENTED IN ANY CLASS OR REPRESENTATIVE ACTION
REGARDING A CLAIM.

 

9.7 CONFESSION OF JUDGMENT. THE BORROWER AUTHORIZES ANY ATTORNEY DESIGNATED BY
THE HOLDER OF THIS AGREEMENT AND ADMITTED TO PRACTICE BEFORE ANY COURT OF RECORD
IN THE UNITED STATES OR ANY CLERK OF ANY COURT OF RECORD TO APPEAR ON BEHALF OF
THE BORROWER IN ANY COURT IN ONE OR MORE PROCEEDINGS, OR BEFORE ANY CLERK
THEREOF OR OTHER COURT OFFICIAL, AND TO CONFESS JUDGMENT AGAINST THE BORROWER IN
FAVOR OF THE HOLDER OF THIS AGREEMENT IN THE FULL AMOUNT DUE UNDER THIS
AGREEMENT (INCLUDING PRINCIPAL, ACCRUED INTEREST AND ANY AND ALL CHARGES, FEES
AND COSTS) PLUS ATTORNEYS’ FEES EQUAL TO FIFTEEN PERCENT (15%) OF THE TOTAL
AMOUNT DUE, PLUS COURT COSTS, ALL WITHOUT PRIOR NOTICE OR OPPORTUNITY OF THE
BORROWER FOR PRIOR HEARING. THE BORROWER AGREES AND CONSENTS THAT VENUE AND
JURISDICTION SHALL BE PROPER IN THE CIRCUIT COURT OF ANY COUNTY OF THE STATE OF
MARYLAND OR OF BALTIMORE CITY, MARYLAND, OR IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND. THE BORROWER WAIVES THE BENEFIT OF ANY AND EVERY
STATUTE, ORDINANCE, OR RULE OF COURT UNDER THE LAWS OF THE UNITED STATES OF
AMERICA, ANY STATE OR POSSESSION THEREOF, OR OTHER JURISDICTION WHICH MAY BE
LAWFULLY WAIVED CONFERRING UPON THE BORROWER ANY RIGHT OR PRIVILEGE OF
EXEMPTION, HOMESTEAD RIGHTS, STAY OF EXECUTION, STAY ON APPEAL, OR SUPPLEMENTARY
PROCEEDINGS, OR OTHER RELIEF FROM THE ENFORCEMENT OR IMMEDIATE ENFORCEMENT OF A
JUDGMENT OR RELATED PROCEEDINGS ON A JUDGMENT. THE AUTHORITY AND POWER TO APPEAR
FOR AND ENTER JUDGMENT AGAINST THE BORROWER SHALL NOT BE EXHAUSTED BY ONE OR
MORE EXERCISES THEREOF, OR BY ANY IMPERFECT EXERCISE THEREOF, AND SHALL NOT BE
EXTINGUISHED BY ANY JUDGMENT ENTERED PURSUANT THERETO; SUCH AUTHORITY AND POWER
MAY BE EXERCISED ON ONE OR MORE OCCASIONS FROM TIME TO TIME, IN THE SAME OR
DIFFERENT JURISDICTIONS, AS OFTEN AS THE HOLDER SHALL DEEM NECESSARY,
CONVENIENT, OR PROPER, FOR ALL OF WHICH THIS AGREEMENT SHALL BE A SUFFICIENT
WARRANT.

 



 16 

 

 

9.8 Severability; Waivers. If any part of this Agreement is not enforceable, the
rest of the Agreement may be enforced. The Bank retains all rights, even if it
makes a loan after default. If the Bank waives a default, it may enforce a later
default. Any consent or waiver under this Agreement must be in writing.

 

9.9 Expenses.

 

a. The Borrower shall pay to the Bank immediately upon demand the full amount of
all payments, advances, charges, costs and expenses, including reasonable
attorneys’ fees, expended or incurred by the Bank in connection with (i) the
negotiation and preparation of this Agreement and any related agreements, the
Bank’s continued administration of this Agreement and such related agreements,
and the preparation of any amendments and waivers related to this Agreement or
such related agreements, (ii) filing, recording and search fees, appraisal fees,
field examination fees, title report fees, and documentation fees with respect
to any collateral and books and records of the Borrower or any other Obligor,
(iii) the Bank’s costs or losses arising from any changes in law which are
allocated to this Agreement or any credit outstanding under this Agreement, and
(iv) costs or expenses required to be paid by the Borrower or any other Obligor
that are paid, incurred or advanced by the Bank.

 

b. The Borrower will indemnify and hold the Bank harmless from any loss,
liability, damages, judgments, and costs of any kind relating to or arising
directly or indirectly out of (i) this Agreement or any document required
hereunder, (ii) any credit extended or committed by the Bank to the Borrower
hereunder, and (iii) any litigation or proceeding related to or arising out of
this Agreement, any such document, or any such credit, including, without
limitation, any act resulting from the Bank complying with instructions the Bank
reasonably believes are made by any Authorized Individual. This paragraph will
survive this Agreement’s termination, and will benefit the Bank and its
officers, employees, and agents.

 

c. The Borrower shall reimburse the Bank for any reasonable costs and attorneys’
fees incurred by the Bank in connection with (a) the enforcement or preservation
of the Bank’s rights and remedies and/or the collection of any obligations of
the Borrower which become due to the Bank and in connection with any “workout”
or restructuring, and (b) the prosecution or defense of any action in any way
related to this Agreement, the credit provided hereunder or any related
agreements, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by the Bank or any other person) relating to
the Borrower or any other person or entity.

 

9.10 Individual Liability. If the Borrower is a natural person, the Bank may
proceed against the Borrower’s business and non-business property in enforcing
this and other agreements relating to this loan. If the Borrower is a
partnership, the Bank may proceed against the business and non-business property
of each general partner of the Borrower in enforcing this and other agreements
relating to this loan.

 



 17 

 

 

9.11 Set-Off. Upon and after the occurrence of an event of default under this
Agreement, (a) the Borrower hereby authorizes the Bank at any time without
notice and whether or not the Bank shall have declared any amount owing by the
Borrower to be due and payable, to set off against, and to apply to the payment
of, the Borrower’s indebtedness and obligations to the Bank under this Agreement
and all related agreements, whether matured or unmatured, fixed or contingent,
liquidated or unliquidated, any and all amounts owing by the Bank to the
Borrower, and in the case of deposits, whether general or special (except trust
and escrow accounts), time or demand and however evidenced, and (b) pending any
such action, to hold such amounts as collateral to secure such indebtedness and
obligations of the Borrower to the Bank and to return as unpaid for insufficient
funds any and all checks and other items drawn against any deposits so held as
the Bank, in its sole discretion, may elect. The Borrower hereby grants to the
Bank a security interest in all deposits and accounts maintained with the Bank
to secure the payment of all such indebtedness and obligations of the Borrower
to the Bank.

 

9.12 One Agreement. This Agreement and any related security or other agreements
required by this Agreement constitute the entire agreement between the Borrower
and the Bank with respect to each credit subject hereto and supersede all prior
negotiations, communications, discussions and correspondence concerning the
subject matter hereof. In the event of any conflict between this Agreement and
any other agreements required by this Agreement, this Agreement will prevail.

 

9.13 Notices. In addition, communications from the Bank to the Borrower may also
be sent electronically (i) by transmitting the communication to the electronic
address provided by the Borrower or to such other electronic address as the
Borrower may specify from time to time in writing, or (ii) by posting the
communication on a website and sending the Borrower a notice to the Borrower’s
postal address or electronic address telling the Borrower that the communication
has been posted, its location, and providing instructions on how to view it.
Communications sent electronically to the Borrower will be effective when the
communication, or a notice advising of its posting to a website, is sent to the
Borrower’s electronic address.

 

9.14 Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.

 

9.15 Counterparts. This Agreement may be executed in any number of counterparts,
including both counterparts that are executed on paper and counterparts that are
electronic records and executed electronically, each of which, when so executed
(and any copy of an executed counterpart that is an electronic record), shall be
deemed to be an original, and all of which when taken together shall constitute
one and the same Agreement. Delivery of a manually executed paper counterpart of
this Agreement (or of any agreement or document required by this Agreement and
any amendment to this Agreement) by telecopy or other electronic imaging means
shall be as effective as delivery of such manually executed paper counterpart of
this Agreement; provided, however, that the telecopy or other electronic image
shall be promptly followed by a manually executed paper original if required by
the Bank.

 



 18 

 

 

9.16 Borrower/Obligor Information; Reporting to Credit Bureaus. The Borrower
authorizes the Bank at any time to verify or check any information given by the
Borrower to the Bank, check the Borrower’s credit references, verify employment,
and obtain credit reports and other credit bureau information from time to time
in connection with the administration, servicing and collection of the loans
under this Agreement. The Borrower agrees that the Bank shall have the right at
all times to disclose and report to credit reporting agencies and credit rating
agencies such information pertaining to the Borrower and all other Obligors as
is consistent with the Bank’s policies and practices from time to time in
effect.

 

9.17 Customary Advertising Material. The Borrower consents to the publication by
the Bank of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Borrower.

 

9.18 Amendments. This Agreement may only be amended by a writing signed by the
parties hereto, or by an electronic record that has been electronically signed
by the parties hereto and has been rendered tamper-evident as part of the
signing process. The exchange of email or other electronic communications
discussing an amendment to this Agreement, even if such communications are
signed, does not constitute a signed electronic record agreeing to such an
amendment.

 

9.19 Consent to Electronic Records and Signatures. Electronic records and
signatures may be used in connection with the execution of this Agreement and
all other disclosures and documents related to the transaction(s) described in
this Agreement. If executed electronically by one or more parties to this
Agreement, this Agreement or one or more of its signed counterparts is an
electronic record and is just as legally valid and enforceable as if such
parties had signed it on paper using a handwritten signature.

 

9.20 Conversion to Paper Original. At the Bank’s discretion the authoritative
electronic copy of this Agreement (“Authoritative Copy”) may be converted to
paper and marked as the original by the Bank (the “Paper Original”).

 

Unless and until the Bank creates a Paper Original, the Authoritative Copy of
this Agreement:

 

(1) shall at all times reside in a document management system designated by the
Bank for the storage of authoritative copies of electronic records, and

 

(2) is held in the ordinary course of business.

 

In the event the Authoritative Copy is converted to a Paper Original, the
parties hereto acknowledge and agree that:

 

(1) the electronic signing of this Agreement also constitutes issuance and
delivery of the Paper Original,

 

(2) the electronic signature(s) associated with this Agreement, when affixed to
the Paper Original, constitutes legally valid and binding signatures on the
Paper Original, and

 

(3) the Borrower’s obligations will be evidenced by the Paper Original after
such conversion.

 



 19 

 

 

The Borrower executed this Agreement as of the date stated at the top of the
first page, intending to create an instrument executed under seal.

 

Bank:

 

Bank of America, N.A.

 

By: /s/ Colleen Landau    Colleen Landau, Vice President  

 

Borrower:

 

CuriosityStream Inc.

 

By: /s/ Tia Cudahy (Seal)    Tia Cudahy, Chief Operating Officer and General
Counsel  

 

Address where notices to CuriosityStream Inc. are to be sent

 

  Address where notices to the Bank are to be sent:

8484 Georgia Avenue, Suite 700

Silver Spring, MD 20910-5619

 

Bank of America, N.A.

NC1-001-05-13

One Independence Center

101 North Tryon Street

Charlotte, NC 28255-0001

 

Federal law requires Bank of America, N.A. (the "Bank") to provide the following
notice. The notice is not part of the foregoing agreement or instrument and may
not be altered. Please read the notice carefully.

 

(1) USA PATRIOT ACT NOTICE

 

Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
The Bank will ask for the Borrower's legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.

 



 20 

 

 

SCHEDULE A
FEES

 

a. Loan Fee. The Borrower agrees to pay a loan fee in the amount of Five
Thousand and 00/100 Dollars ($5,000.00). This fee is due on the date of this
Agreement.

 

b. Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrower will, at the Bank's option, pay the Bank a
fee for each waiver or amendment in an amount advised by the Bank at the time
the Borrower requests the waiver or amendment. Nothing in this paragraph shall
imply that the Bank is obligated to agree to any waiver or amendment requested
by the Borrower. The Bank may impose additional requirements as a condition to
any waiver or amendment.

 

c. Late Fee. To the extent permitted by law, the Borrower agrees to pay a late
fee in an amount not to exceed four percent (4%) of any payment that is more
than fifteen (15) days late. The imposition and payment of a late fee shall not
constitute a waiver of the Bank's rights with respect to the default.

 

d. Returned Payment Fee. The Bank, in its discretion, may collect from the
Borrower a returned payment fee each time a payment is returned or if there are
insufficient funds in the designated account when a payment is attempted through
automatic payment.

 

e. Unused Commitment Fee. The Borrower agrees to pay a fee on any difference
between the Facility No. 1 Commitment and the amount of credit it actually uses,
determined by the daily amount of credit outstanding during the specified
period. The fee will be calculated at 0.25% per year. This fee is due on May 31,
2020, and on the last day of each following quarter until the expiration of the
availability period.

 

 

21

 

 